Exhibit 10.1

 

Pacific Ethanol, Inc.

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

for

MICHAEL D. KANDRIS

This Second Amended and Restated Employment Agreement (“Agreement”) by and
between Michael D. Kandris (“Executive”) and Pacific Ethanol, Inc. (the
“Company”) (collectively, the “Parties”) is effective as of the last date signed
by the Parties.

Whereas, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for his services;

Whereas, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits;

Whereas, the Parties entered into an Amended and Restated Employment Agreement
dated November 7, 2016, and an Amendment to Amended and Restated Employment
Agreement dated July 26, 2018 (together, the “Prior Agreement”) setting forth
the terms of Executive’s employment with the Company and now seek to supersede
and replace the Prior Agreement with this Agreement; and

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

1.                  Employment by the Company.

1.1              Position. Subject to terms and conditions set forth herein, the
Company agrees to employ Executive in the positions of Co-Chief Executive
Officer and Co-President and Executive hereby accepts such employment. During
the term of Executive's employment with the Company, Executive will devote
Executive's best efforts and substantially all of Executive's business time and
attention to the business of the Company. Upon the resignation of Neil Koehler,
Executive shall be the sole Chief Executive Officer and President.

1.2              Duties and Location. Executive shall perform such duties as are
customarily associated with Executive’s then current title. Executive’s primary
office location shall be a location mutually acceptable to both the Executive
and the Company. The Company reserves the right to reasonably require Executive
to perform Executive’s duties at places other than Executive’s primary office
location from time to time as agreed to by Executive, and to require reasonable
business travel.

1.3              Policies and Procedures. The employment relationship between
the parties shall be governed by the general employment policies and practices
of the Company, except that when the terms of this Agreement differ from or are
in conflict with the Company’s general employment policies or practices, this
Agreement shall control.

 1

 



2.Compensation.

2.1              Salary. For services to be rendered hereunder, Executive shall
receive a bi-weekly salary of $18,807.69, approximately $489,000.00 on an
annualized basis (the “Base Salary”), subject to standard payroll deductions and
withholdings and payable in accordance with the Company’s regular payroll
schedule. Executive’s Base Salary shall be reviewed annually and may be
increased as approved by the Company’s Board of Directors (the “Board”) in its
sole discretion.

2.2              Short Term Incentive. Executive shall be entitled to
participate in the Company’s Short Term Incentive plan (“STI”) with a payout
target of seventy percent (70%) of Executive’s Base Salary. The structure of the
STI from time to time, whether any STI payout will be awarded, and the amount of
the STI awarded to Executive, shall be in the discretion of the Compensation
Committee of the Board. Since the STI award is intended both to reward past
Company and Executive performance and to provide an incentive for Executive to
remain with the Company, Executive must remain an active employee through the
date that any such STI award is paid in order to be entitled to receive any such
award, except as otherwise provided in Section 5.2. Executive will not be paid
any STI award (including a prorated award) if Executive’s employment terminates
for any reason before the STI is paid to him, except as otherwise provided in
Section 5.2. Any earned STI shall be paid, if at all, not later than March 15th
of the year following the calendar year as to which performance was measured.

2.3              Executive Benefits, Stock Options, And Incentive Compensation,
And Other Compensation Plans And Programs. Executive shall be entitled to
participate in such of the Company’s benefit and deferred compensation plans and
programs as may be made available to employees of the Company, including,
without limitation, the Company’s Long Term Incentive Plan, subject in each case
to: (i) the generally applicable terms and conditions of the applicable plan or
program and to the determinations of the Board or other person administering
such plan or program, (ii) determinations by the Board or any such person as to
whether and to what extent Executive shall so participate or cease to
participate, and (iii) amendment, modification or termination of any such plan
or program in the sole and absolute discretion of the Board. Notwithstanding the
foregoing, Executive shall not be entitled to be paid any accrued but unused
vacation pay that is not used in the ordinary course in accordance with the
Company’s vacation pay policy.

3.Confidential Information Obligations.

3.1              Confidential Information Agreement. As a condition of
employment, Executive agrees to execute and abide by the Executive Confidential
Information and Inventions Agreement attached hereto as Exhibit A.

3.2              Third Party Agreements and Information. Executive represents
and warrants that Executive’s employment by the Company will not conflict with
any prior employment or consulting agreement or other agreement with any third
party, and that Executive will perform Executive’s duties to the Company without
violating any such agreement. Executive represents and warrants that Executive
does not possess confidential information arising out of prior employment,
consulting, or other third party relationships, which would be used in
connection with Executive’s employment by the Company, except as expressly
authorized by that third party. During Executive’s employment by the Company,
Executive will use in the performance of Executive’s duties only information
which is generally known and used by persons with training and experience
comparable to Executive’s own, common knowledge in the industry, otherwise
legally in the public domain, or obtained or developed by the Company or by
Executive in the course of Executive’s work for the Company.

 2

 



4.Outside Activities During Employment.



4.1              Non-Company Business. Except with the prior written consent of
the Chief Executive Officer (in consultation with the General Counsel),
Executive will not during the term of Executive’s employment with the Company
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor. Executive may also
engage in civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of Executive’s duties hereunder.

4.2              No Adverse Interests. Executive agrees not to acquire, assume
or participate in, directly or indirectly, any position, investment or interest
known by him to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise, except as a passive investor in mutual or
exchange traded funds.

5.Termination Of Employment.

5.1              At-Will Relationship. Executive’s employment relationship is
at-will. Either Executive or the Company may terminate the employment
relationship at any time, with or without Cause or advance notice.

5.2              Termination without Cause; Resignation for Good Reason. If, at
any time, the Company terminates Executive’s employment without Cause (as
defined herein), or Executive resigns with Good Reason (as defined herein), and,
within sixty (60) days after the Executive’s Separation Date (as defined below),
Executive executes and delivers the Separation Date Release of all claims set
forth as Exhibit B hereto and allows such release to become effective without
revoking same, then the Company will provide Executive with the following
severance benefits (notwithstanding the foregoing, if any of the following
severance benefits are subject to Section 409A (as defined below) and the sixty
(60)-day period for executing the release and it becoming effective spans more
than one calendar year, none of such severance benefits may be paid or delivered
until the subsequent calendar year):

(a)               Cash Severance.

(i)                 Qualifying Termination. Except as otherwise set forth in
Section 5.2(a)(ii), in the event the Company terminates Executive’s employment
without Cause, or Executive resigns with Good Reason, other than in anticipation
of, or on or within twenty-four (24) months after, a Change in Control (as
defined below), the Company shall pay Executive severance in an amount equal to
the sum of (A) eighteen (18) months of Executive’s Base Salary in effect on
Executive’s last day of employment (the “Separation Date”); and (B) 150% of the
total target STI award contemplated by the Company’s STI in effect on the
Separation Date.



 3

 



(ii)              Change in Control. Notwithstanding Section 5.2(a)(i), in the
event the Company terminates Executive’s employment without Cause, or Executive
resigns with Good Reason, in anticipation of, or on or within twenty-four (24)
months after, a Change in Control, then the Company shall pay Executive
severance in an amount equal to the sum of (C) thirty-six (36) months of
Executive’s Base Salary in effect on the Separation Date; and (D) 300% of the
total target STI award contemplated by the Company’s STI in effect on the
Separation Date. For purposes of this Agreement, the Company will be deemed to
have terminated Executive’s employment, and Executive will be deemed to have
resigned for Good Reason, in each case “in anticipation of” a Change in Control
if Executive’s employment terminates (i) prior to the Change in Control and (ii)
during any period in which the Company has (A) initiated a transaction process
or is engaged in substantive discussions with a third party about a specific
transaction that, if consummated, would result in a Change in Control (and
before the complete abandonment of such discussions without the transaction
being consummated), or (B) become a party to a definitive agreement to
consummate a transaction that would result in a Change in Control (and before
the complete termination of such agreement without the transaction being
consummated).

(iii)            Payment. The cash severance shall be paid in a single lump sum
as soon as administratively practicable after the effective date of the release
of claims described in Section 5.2 (except as otherwise set forth above) but in
no event later than the 15th day of the third month immediately following the
end of the calendar year in which Executive’s Separation Date occurs (subject to
standard deductions and withholdings).

(b)              Continued Health Insurance Coverage. To the extent provided by
the federal COBRA law or, if applicable, state insurance laws, and by the
Company’s then-current group health insurance policies, Executive may be
eligible to continue Executive’s then-current group health insurance benefits
after termination of Employment. If eligible and if Executive timely elects
continued health insurance coverage, in the event the Company terminates
Executive’s employment without Cause, or Executive resigns with Good Reason,
other than in anticipation of, or on or within twenty-four (24) months after, a
Change in Control then the Company shall pay, on a monthly basis, the Company’s
portion of any premiums necessary to provide such coverage for a period of
eighteen (18) months after the Executive’s Separation Date; provided, however,
that no such premium payments shall be made following the effective date of
Executive’s coverage by a medical, dental or vision insurance plan of a
subsequent employer. Executive shall notify the Company immediately if he
becomes covered by a medical, dental or vision insurance plan of a subsequent
employer. Notwithstanding the foregoing, in the event the Company terminates
Executive’s employment without Cause, or Executive resigns with Good Reason, in
anticipation of, or within twenty-four (24) months on or after, a Change in
Control, then (if eligible and coverage elected) the Company shall pay, on a
monthly basis, the Company’s portion of any premiums necessary to provide such
coverage for a period of thirty-six (36) months after the Executive’s Separation
Date or, if earlier, until the termination of Executive’s eligibility for such
COBRA or, if applicable, state insurance laws, coverage; provided, however, that
no such premium payments shall be made following the effective date of
Executive’s coverage by a medical, dental or vision insurance plan of a
subsequent employer and Executive agrees to immediately notify the Company of
any such coverage. In the event Executive is entitled to receive such coverage
for a period of thirty-six (36) months after the Executive’s Separation Date but
Executive’s right to such COBRA or, if applicable, state insurance laws,
coverage expires in the ordinary course (and other than in connection with
Executive’s coverage by a medical, dental or vision insurance plan of a
subsequent employer or as the result of any action or inaction of Executive,
such as but not limited to Executive’s failure to pay Executive’s portion of the
premiums), then, the Company shall pay, on a monthly basis, to Executive
(subject to standard deductions and withholdings) a cash payment equal to the
portion of the premiums the Company was paying prior to expiration of such
coverage for each month after such coverage expires through thirty-six (36)
months after the Executive’s Separation Date, provided, however, that no such
cash payments shall be made following the effective date of Executive’s coverage
by a medical, dental or vision insurance plan of a subsequent employer and
Executive agrees to immediately notify the Company of any such coverage.
Notwithstanding the foregoing, Executive’s receipt of any amounts under this
subsection are contingent upon the release of claims described in Section 5.2,
so Executive may pay such amounts during this period and the Company will
reimburse such amounts as soon as administratively practicable after the
effective date of the release of claims described in Section 5.2 (except as
otherwise set forth above) but in no event later than the 15th day of the third
month immediately following the end of the calendar year in which Executive’s
Separation Date occurs.

 4

 

(c)               Accelerated Vesting. If Executive has been employed by the
Company as of the Separation Date for one full year or longer, and the Company
terminates Executive’s employment without Cause, or Executive resigns with Good
Reason, other than in anticipation of, or on or within twenty-four (24) months
after, a Change in Control, then the Company will accelerate the vesting of any
equity awards granted to Executive prior to Executive’s Separation Date such
that twenty-five percent (25%) of all shares or options subject to such awards
which are unvested as of the Executive’s Separation Date shall be accelerated
and deemed fully vested as of the effective date of the release of claims
described in Section 5.2 (except as otherwise set forth above); provided,
however, that in the event, and without the requirement that Executive be
employed for one full year or longer, the Company terminates Executive’s
employment without Cause, or Executive resigns with Good Reason, in anticipation
of, or within twenty-four (24) months after, a Change in Control, then the
Company will accelerate the vesting of any equity awards granted to Executive
prior to Executive’s employment termination such that one hundred percent (100%)
of all shares or options subject to such awards which are unvested as of the
Executive’s Separation Date shall be accelerated and deemed fully vested as of
the effective date of the release of claims described in Section 5.2 (except as
otherwise set forth above).

5.3              Termination for Cause; Resignation Without Good Reason. If the
Company terminates Executive’s employment with the Company for Cause, or
Executive resigns without Good Reason, then Executive will not be entitled to
any further compensation from the Company (other than accrued salary through
Executive’s last day of employment which will be paid in the ordinary course and
any vested benefits under the Company’s benefit plans in which Executive
participated prior to the Separation Date in accordance with the terms of such
plans), including severance pay, pay in lieu of notice or any other such
compensation.

5.4              Termination Due to Death or Disability.

(a) Death. This Agreement and Employee’s employment shall terminate immediately
upon Employee’s death and Employee’s estate shall not be entitled to any further
compensation from the Company (other than accrued salary through Employee’s last
day of employment which will be paid in the ordinary course and any vested
benefits under the Company’s benefit plans in which Employee participated prior
to the Separation Date in accordance with the terms of such), including
severance pay, pay in lieu of notice or any other such compensation; provided,
however, that upon Employee’s death, the Company will accelerate the vesting of
any equity awards granted to Employee prior to the Separation Date such that one
hundred percent (100%) of all shares or options subject to such awards which are
unvested as of the Separation Date shall be accelerated and deemed fully vested
as of the Separation Date.

(b) Disability. If Employee is prevented from performing his duties as described
in Section 1.1 of this Agreement by reason of any physical or mental incapacity,
with or without reasonable accommodation, that results in Employee’s
satisfaction of all requirements necessary to receive benefits under the
Company’s long-term disability plan due to a total disability (“Disability”),
then, to the extent permitted by law, the Company may terminate the employment
of Employee and this Agreement at such time. In such an event, and if Employee
or someone authorized to act on his behalf executes and delivers the Separation
Date Release described in Section 5.2 and allows such release to become
effective, within the timeframe set forth above, then the Company shall pay
Employee severance in a single lump sum equal to twelve (12) months of
Employee’s Base Salary in effect on Employee’s Separation Date. This severance
shall be paid on the Company’s first regular payroll schedule (subject to
standard deductions and withholdings) after the effective date of the release of
claims (or as otherwise set forth above in connection with such release as
described above) but in no event later than the 15th day of the third month
immediately following the end of the calendar year in which Employee’s
Separation Date occurs. The severance benefits provided for in this Section 5.4
shall be reduced by any amounts expected to be paid to Employee in connection
with any federal or state disability insurance payments or benefits, and any
private insurance disability payments or benefits, to be provided to Employee
within the twelve (12) months following Employee’s Separation Date. In the event
of Employee’s Disability and if Employee or someone authorized to act on his
behalf executes and delivers the Separation Date Release described in Section
5.2 and allows such release to become effective, within the timeframe set forth
above, the Company will accelerate the vesting of any equity awards granted to
Employee prior to the Separation Date such that one hundred percent (100%) of
all shares or options subject to such awards which are unvested as of the
Separation Date shall be accelerated and deemed fully vested as of the
effectiveness of the Separation Date Release described in Section 5.2.

 5

 



5.5              Deferred Compensation. Notwithstanding anything to the contrary
set forth herein, any payments and benefits provided under this Agreement (the
“Severance Benefits”) that constitute “deferred compensation” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”) shall not commence in connection with
Executive’s termination of employment unless and until Executive has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”), unless the Company
reasonably determines that such amounts may be provided to Executive without
causing Executive to incur the additional 20% tax under Section 409A.

It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5)
and 1.409A-1(b)(9).

If Employee is a “specified employee” within the meaning of 409A(a)(2)(B)(i) of
the Code, no Severance Benefit payments that are nonqualified deferred
compensation subject to Section 409A and are triggered by a separation from
service shall be paid until the later of six (6) months after Employee’s
Separation Date of, if earlier, Employee’s death. All such payments will be
accumulated and paid within thirty (30) days after the expiration of such delay
period. However, it is intended that payments to Employee will be exempt from
Section 409A under the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations and not likely to be delayed pursuant
to this provision.

Notwithstanding any other payment schedule set forth in this Agreement, none of
the Severance Benefits will be paid or otherwise delivered prior to the
effective date of the Separation Date Release of all claims set forth as Exhibit
B hereto. All amounts payable under the Agreement will be subject to standard
payroll taxes and deductions. Notwithstanding any other provision of this
Agreement, the Company shall not be liable to Employee or any other person if
payments under this Agreement fail to be exempt from, or compliant with, Section
409A. Employee is solely responsible for the tax consequences of any payments
hereunder.

5.6              Limitation on Payments. In the event that the payments or other
benefits provided for in this Agreement or otherwise payable to Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (ii) would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then Executive’s benefits under this Agreement shall be
either (a) delivered in full, or (b) delivered to such lesser extent which would
result in no portion of such benefits being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. If
a reduction in payments or benefits constituting “parachute payments” is
necessary pursuant to the foregoing provision, reduction shall occur pro rata in
the following order: reduction of cash payments; cancellation of accelerated
vesting of stock awards; reduction of employee benefits. If acceleration of
vesting of stock award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of the
Executive’s stock awards.

 6

 



5.7              No Mitigation. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor shall the amount of any payment
provided for under this Agreement be reduced by any compensation earned by
Executive as the result of employment by another employer after the date of
termination, or otherwise, except for health insurance benefits as set forth
herein.

5.8              Definitions.

(a)               For purposes of this Agreement, “Cause” shall mean any one or
more of the following:

(i)                 Executive’s indictment or conviction of any felony or of any
crime involving dishonesty;

(ii)              Executive’s participation in any fraud or other act of willful
misconduct against the Company (including any material breach of Company policy
that causes or reasonably could cause harm to the Company);

(iii)            Executive’s refusal to comply with any lawful directive of the
Company;

(iv)             Executive’s material breach of Executive’s fiduciary,
statutory, contractual, or common law duties to the Company (including any
material breach of this Agreement or the Confidential Information and Inventions
Agreement); or

(v)               Conduct by Executive which in the good faith and reasonable
determination of the Board demonstrates gross unfitness to serve.

Provided, however, that in the event that any of the foregoing events is
reasonably capable of being cured, the Company shall, within twenty (20) days
after the discovery of such event, provide written notice to the Executive
describing the nature of such event and Executive shall thereafter have ten (10)
business days to cure such event.

(b)              For purposes of this Agreement, Executive shall have “Good
Reason” for Executive’s resignation if: (w) any of the following occurs without
Executive’s consent; (x) Executive notifies the Company in writing, within
twenty (20) days after the occurrence of one of the following events that
Executive intends to terminate his employment no earlier than thirty (30) days
after providing such notice; (y) the Company does not cure such condition within
thirty (30) days following its receipt of such notice or states unequivocally in
writing that it does not intend to attempt to cure such condition, and (z) the
Executive resigns from employment within thirty (30) days following the end of
the period within which the Company was entitled to remedy the condition
constituting Good Reason but failed to do so:



 7

 

(i)                 the assignment to Executive of any duties or
responsibilities which result in the material diminution of Executive’s
authority, duties or responsibility; provided, however, that the acquisition of
the Company and subsequent conversion of the Company to a division or unit of
the acquiring corporation will not by itself result in a material diminution of
Executive’s authority, duties or responsibility;

(ii)              a material reduction by the Company in Executive’s annual base
salary, except to the extent the base salaries of all other executive officers
of the Company are accordingly reduced;

(iii)            a relocation of Executive’s place of work, or the Company’s
principal executive offices if Executive’s principal office is at such offices,
to a location that increases Executive’s daily one-way commute by more than
thirty-five (35) miles; or

(iv)             any material breach by the Company of any material provision of
this Agreement, including but not limited to Section 7.7.

(c)               For purposes of this Agreement, “Change in Control” shall be
deemed to have occurred if, in a single transaction or series of related
transactions: (i) any person (as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934 (“Exchange Act”)), or persons acting as a
group, other than a trustee or fiduciary holding securities under an employment
benefit program, is or becomes a “beneficial owner” (as defined in Rule 13-3
under the Exchange Act), directly or indirectly of securities of the Company
representing a majority (e.g., 50% plus one share) of the combined voting power
of the Company, (ii) there is a merger, consolidation or other business
combination transaction of the Company with or into another corporation, entity
or person, other than a transaction in which the holders of at least a majority
of the shares of voting capital stock of the Company outstanding immediately
prior to such transaction continue to hold (either by such shares remaining
outstanding or by their being converted into shares of voting capital stock of
the surviving entity) a majority of the total voting power represented by the
shares of voting capital stock of the Company (or the surviving entity)
outstanding immediately after such transaction, or (iii) all or substantially
all of the Company’s assets are sold.

6.                  Arbitration.

To ensure the timely and economical resolution of disputes that may arise in
connection with Executive’s employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, Executive’s employment, or the
termination of Executive’s employment, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in Sacramento, California, conducted by JAMS under the then
applicable JAMS rules. By agreeing to this arbitration procedure, both Executive
and the Company waive the right to resolve any such dispute through a trial by
jury or judge or administrative proceeding. The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law. The Company shall pay all JAMS’ arbitration fees in
excess of the amount of court fees that would be required if the dispute were
decided in a court of law. Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.

 8

 

7.                  General Provisions.

7.1              Notices. Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of personal delivery (including
personal delivery by fax) or the next day after sending by overnight carrier, to
the Company at its primary office location and to Executive at his address as
listed on the Company payroll.

7.2              Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

7.3              Waiver. Any waiver of any breach of any provisions of this
Agreement must be in writing to be effective, and it shall not thereby be deemed
to have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.

7.4              Complete Agreement. This Agreement, including Exhibit A,
constitutes the entire agreement between Executive and the Company and it is the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter. This Agreement supersedes and replaces the Prior Agreement in
its entirety and the Prior Agreement shall have no further force or effect. It
is entered into without reliance on any promise or representation other than
those expressly contained herein, and it cannot be modified or amended except in
a writing signed by the Executive and a duly authorized officer of the Company.

7.5              Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 9

 

7.6              Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

7.7              Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably. The Company shall obtain the
assumption of this Agreement by any successor or assign of the Company.

7.8              Choice of Law. All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the law of the
State of California.

In Witness Whereof, the parties have executed this Agreement.

  Pacific Ethanol, Inc.               By: /s/ ED BAKER     Ed Baker     Vice
President, Human Resources         Date: August 7, 2020



Understood and Agreed:

 

Executive

 

 



/s/ MICHAEL D. KANDRIS                           

Michael D. Kandris

 

Date: August 7, 2020



 10

 



[image_001.jpg]



 



 11

 

[image_002.jpg] 

 



 12

 

 

[image_003.jpg] 



 13

 

 [image_004.jpg]

 



 14

 

 

[image_005.jpg] 



 15

 

Exhibit B

 

Separation Date Release

 

(To be signed and become effective on or within 60 days after the employment
termination date.)

In exchange for the severance benefits to be provided to me by Pacific Ethanol,
Inc. (the “Company”) pursuant to the terms of my Employment Agreement (the
“Agreement”), I hereby provide the following General Release of Claims (the
“Release”). I understand that, on the last date of my employment with the
Company, the Company will pay me any accrued salary to which I am entitled by
law, regardless of whether I sign this Release, but I am not entitled to any
severance benefits unless I sign and return this Release to the Company and I
allow it to become effective.

I hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, arising out of or in any
way related to events, acts, conduct, or omissions occurring at any time prior
to or at the time that I sign this Release.

This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, incentive awards, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing (including claims based on or arising under the
Agreement); (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act (as
amended) (“ADEA”), the federal Family and Medical Leave Act, the California
Labor Code (as amended), the California Family Rights Act, and the California
Fair Employment and Housing Act (as amended).

I understand that notwithstanding the foregoing, the following are not included
in the Released Claims (the “Excluded Claims”): (i) any rights or claims for
indemnification I may have pursuant to any written indemnification agreement to
which I am a party, the charter, bylaws, or operating agreements of any of the
Released Parties, or under applicable law; or (ii) any rights which are not
waivable as a matter of law. In addition, I understand that nothing in this
release prevents me from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or the California Department of Fair Employment and Housing, except that
I acknowledge and agree that I shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any claim
released herein. I hereby represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.

 16

 



I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding paragraph is in addition to anything of
value to which I am already entitled. I further acknowledge that I have been
advised by this writing that: (1) my waiver and release do not apply to any
rights or claims that may arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have forty-five (45) days to consider this
Release (although I may choose voluntarily to sign it earlier); (4) I have seven
(7) days following the date I sign this Release to revoke it by providing
written notice of revocation to the Company’s Chief Executive Officer; and
(5) this Release will not be effective until the date upon which the revocation
period has expired, which will be the eighth calendar day after the date I sign
it provided that I do not revoke it (the “Effective Date”).

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the Family and Medical Leave Act, the
California Family Rights Act, or otherwise, and I have not suffered any
on-the-job injury for which I have not already filed a workers’ compensation
claim.

I further agree: (1) not to disparage the Company, its parent, or its or their
officers, directors, employees, shareholders, affiliates and agents, in any
manner likely to be harmful to its or their business, business reputation, or
personal reputation (although I may respond accurately and fully to any
question, inquiry or request for information as required by legal process); (2)
not to voluntarily (except in response to legal compulsion) assist any third
party in bringing or pursuing any proposed or pending litigation, arbitration,
administrative claim or other formal proceeding against the Company, its parent
or subsidiary entities, affiliates, officers, directors, employees or agents;
and (3) to reasonably cooperate with the Company, by voluntarily (without legal
compulsion) providing accurate and complete information, in connection with the
Company’s actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters, arising from
events, acts, or failures to act that occurred during the period of my
employment by the Company.

By:         Michael D. Kandris Date  

 

 17

 